


EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), dated as of
the 19th day of June, 2008 (the “Effective Date”), is made among Eagle Shipping
International (USA) LLC, a Marshall Islands limited liability company (the
“Company”), its parent Eagle Bulk Shipping Inc., a Marshall Islands corporation
(the “Parent”) and Sophocles N. Zoullas (the “Executive”).

WHEREAS, the Executive has entered into an employment agreement with the Company
dated March 1, 2005, and amended March 25, 2008 to extend the term of such
agreement to June 1, 2008;

WHEREAS, the Board of Directors of the Parent (the “Board”) has determined that
it is in the best interests of the Company and the Parent for the Executive to
continue to serve as the Chief Executive Officer of the Company and Chairman of
the Board subject to the terms and conditions set forth in this Agreement;

WHEREAS, the Executive desires to accept such continued service, subject to the
terms and provisions of this Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company, the Parent and the Executive agree as
follows:

1. Employment Term. The Company hereby agrees to employ the Executive, and the
Executive hereby agrees to be employed by the Company, subject to the terms and
conditions of this Agreement, for a five-year period (the “Employment Term”)
commencing on the Effective Date and terminating on the fifth anniversary of
such date or upon an earlier Date of Termination, as defined in Section 3(f)
below; provided, however, that commencing on the third anniversary of the date
hereof and each anniversary thereafter the Employment Term shall automatically
be extended for one additional year unless, not later than 90 days prior to any
such anniversary, either party hereto shall have notified the other party hereto
that such extension shall not take effect.

2. Terms of Employment.

 

(a)

Position and Duties.

(i) During the Employment Term, the Executive shall serve as the Chief Executive
Officer of the Company, with such duties and responsibilities as are
commensurate with such position, and shall report to the Board. In addition,
during the Employment Term, the Executive shall serve as Chairman of the Board.
The Executive’s principal location of employment shall be at the Company’s
offices in New York, New York; provided, however, that the Executive may be
required under reasonable business circumstances to engage in business travel in
connection with performing his duties under this Agreement.

 

 

--------------------------------------------------------------------------------






(ii) During the Employment Term, the Executive shall devote substantially all of
his business time and attention to the business and affairs of the Company and
the Parent and use his reasonable best efforts to faithfully perform his duties
and responsibilities; but notwithstanding the foregoing, nothing in this
Agreement shall preclude the Executive (i) from engaging, consistent with his
duties and responsibilities hereunder, in charitable, educational and community
affairs, including serving on the board of directors of any charitable,
educational or community organization, (ii) from managing his personal passive
investments, (iii) upon approval of the Board, which approval shall not be
unreasonably withheld, from serving as a director of another company and (iv)
from engaging in activities approved by the Board. The Executive agrees not to
take personal advantage of any business opportunities relating to general
shipping which may arise during the Executive’s employment hereunder which could
reasonably be expected to be business opportunities that the Company or the
Parent might pursue. The Executive further agrees to disclose all such
opportunities, and the material facts attendant thereto, to the Board for
consideration by the Company and the Parent. If within 15 business days of the
Executive disclosing such business opportunities to the Board, the Board fails
to adopt a resolution (and to provide a copy of same to the Executive) that it
may pursue such business opportunity, the Company and the Parent will be deemed
to have declined to pursue such opportunity, in which event the Executive shall
be free to pursue it.

(b) Compensation and Benefits.

(i) Base Salary. During the Employment Term, the Executive shall receive an
annualized base salary (“Annual Base Salary”) of not less than $875,000 payable
pursuant to the Company’s normal payroll practices. During the Employment Term,
the current Annual Base Salary shall be reviewed for increase at such time, and
in the same manner as the salaries of senior officers of the Company are
reviewed generally.

(ii) Annual Bonus. For each calendar year of the Company completed during the
Employment Term, the Executive shall be eligible to receive a discretionary cash
bonus (“Annual Bonus”) as determined by the Compensation Committee of the Board
(the “Committee”). The Annual Bonus shall be paid as soon as practicable
following the determination of such bonus by the Committee and in no event later
than the 15th day of the third month following the end of the taxable year (of
the Company or the Executive, whichever is later) for which the bonus is
payable.

(iii) Equity Compensation Plans. During the Employment Term, the Executive shall
be eligible to receive equity-incentive compensation in the Parent to be awarded
in the sole discretion of the Committee at levels commensurate with the benefits
provided to other senior officers and with adjustments appropriate for his
position as the Chief Executive Officer and Chairman of the Board. All such
equity-based awards shall be subject to the terms and conditions set forth in
the applicable plan and agreements, and in all cases shall be as determined by
the Committee.

 

 

-2-

 

--------------------------------------------------------------------------------






(iv) Initial Equity Grants. Effective as of the Effective Date, the Company
shall grant Executive 833,333 restricted stock units (and related dividend
equivalent rights) under the Company’s 2005 Stock Incentive Plan (the “Stock
Incentive Plan”), vesting ratably over a five year period, 20% on each
anniversary of the date of grant, in accordance with and subject to the terms
and conditions set forth in the Stock Incentive Plan and the award agreement
substantially in the form attached hereto as Exhibit B.

(v) Benefits. During the Employment Term, the Company shall provide the
Executive with participation in such benefit plans and fringe benefits as it
provides generally to similarly situated senior executives, all in accordance
with the eligibility provisions of such plans and benefits.

(vi) Expense Reimbursement. During the Employment Term, the Executive shall,
upon submission of adequate documentary evidence reasonably satisfactory to the
Company, be entitled to reimbursement of reasonable and necessary out-of-pocket
expenses incurred in the performance of his duties hereunder on behalf of the
Company, subject to, and consistent with, the Company’s policies for expense
payment and reimbursement, in effect from time to time. All expenses
reimbursable pursuant to this Agreement shall be reimbursed by the end of the
calendar year following the year in which the expenses were incurred.

(vii) Vacation. During the Employment Term, the Executive shall be eligible for
paid vacation in accordance with the policies of the Company as may be in effect
from time to time for senior officers generally; provided, however, that during
each calendar year of the Employment Term, Executive shall be entitled to at
least four (4) weeks of paid vacation.

(viii) Life Insurance. The Company shall continue to provide the Executive with
a life insurance policy during the Employment Term of this Agreement, as
determined by mutual agreement of the Company and the Executive.

3. Termination of Employment.

(a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Term. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Term (pursuant to the definition of Disability
set forth below), it may provide the Executive with a Notice of Termination. In
such event, the Executive’s employment with the Company shall terminate
effective on the 30th day after receipt of such notice by the Executive (the
“Disability Effective Date”); provided, that, within the 30-day period after
such receipt, the Executive shall not have returned to full time performance of
the Executive’s duties. For purposes of this Agreement, “Disability” shall mean
the inability of the Executive to perform his duties with the Company on a
full-time basis for 180 consecutive days or for 180 intermittent days in any
one-year period as a result of incapacity due to mental or physical illness
which is determined to be total and permanent by a licensed physician selected
by the Company or its insurers and reasonably acceptable to the Executive or the
Executive’s legal representative. If the parties cannot agree on a licensed
physician, each party shall select a licensed physician and the two physicians
shall select a third who shall be the approved licensed physician for this
purpose.

 

 

-3-

 

--------------------------------------------------------------------------------






(b) Cause. The Company may terminate the Executive’s employment during the
Employment Term either with or without Cause by providing a Notice of
Termination to the Executive, provided that if such termination is with Cause,
such Notice of Termination may be provided to the Executive at any time
following the adoption of a written resolution by the Board (which shall require
an affirmative vote of not less than a majority of the Board (not including the
Executive)) that there is “Cause” for such termination. For purposes of this
Agreement, “Cause” shall mean:

(i) the Executive’s continuing refusal to perform his duties or to follow a
lawful direction of the Board;

(ii) the Executive’s intentional act or acts of dishonesty which Executive
intended to result in his personal, more-than-immaterial enrichment;

(iii) the Executive’s documented willful malfeasance or willful misconduct in
connection with his employment or Executive’s willful and deliberate
insubordination; or

(iv) the Executive is convicted of a felony or the Executive enters a plea of
nolo contendere to a felony.

(c) The Executive’s employment may be terminated by the Executive for Good
Reason if (x) an event or circumstance set forth in the clauses of this Section
3(c) occurs and the Executive provides the Company with written notice within 90
days after the Executive has knowledge of the occurrence or existence of the
event or circumstance (the notice must specifically identify the event or
circumstance that the Executive believes constitutes Good Reason), (y) the
Company fails to correct the event or circumstance within 30 days after the
receipt of the notice, and (z) the Executive resigns within 60 days after the
date of delivery of the notice referred to in clause (x) above. “Good Reason”
means, in the absence of the Executive’s written consent, any of the following:

(i) a material diminution by the Company in the Executive’s Base Salary;

(ii) solely for purposes of Section 5 below, a material diminution by the
Company in the Executive’s Annual Bonus as measured against the Executive’s
average Annual Bonus with respect to the two immediately preceding fiscal years
(“Two Year Average Bonus”);

(iii) a material diminution in the Executive’s authority, duties, or
responsibilities; provided, that, if legal or regulatory requirements mandate
that the Chief Executive Officer not be the Chairman of the Board, the
Executive’s removal as Chairman of the Board shall not be deemed Good Reason;

 

 

-4-

 

--------------------------------------------------------------------------------






(iv) a requirement that the Executive report to a corporate officer or employee
instead of reporting directly to the Board;

(v) a material diminution in the budget over which the Executive retains
authority;

(vi) a material change in the geographic location at which the Executive must
perform the services; or

(vii) any other action or inaction that constitutes a material breach of the
terms of the Executive’s Agreement.

The Executive shall provide notice of the existence of the Good Reason condition
within 90 days of the date he learns of the condition, and the Company shall
have a period of 30 days during which it may remedy the condition, and in case
of full remedy such condition shall not be deemed to constitute Good Reason
hereunder.

(d) Voluntary Termination. The Executive may voluntarily terminate his
employment without Good Reason and such termination shall not be deemed to be a
breach of this Agreement.

(e) Notice of Termination. Any termination by the Company for Cause, without
Cause or for Disability, or by the Executive for Good Reason or without Good
Reason, shall be communicated by Notice of Termination to the other party hereto
given in accordance with Section 12(b) of this Agreement. For purposes of this
Agreement, a “Notice of Termination” means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon, where
applicable, (ii) to the extent applicable, sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated and (iii) sets forth the
applicable Date of Termination as provided below. The failure by the Executive
or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company, respectively, hereunder or
preclude the Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s rights hereunder.

(f) Date of Termination. “Date of Termination” means the date specified in the
Notice of Termination.

(g) Resignation from All Positions. Notwithstanding any other provision of this
Agreement, upon the termination of the Executive’s employment for any reason,
the Executive shall immediately resign as of the Date of Termination from all
positions that he holds or has ever held with the Company and the Parent,
including, without limitation, the Board. The Executive hereby agrees to execute
any and all documentation to effectuate such resignations upon request by the
Company, but he shall be treated for all purposes as having so resigned upon
termination of his employment, regardless of when or whether he executes any
such documentation.

 

 

-5-

 

--------------------------------------------------------------------------------






(h) Separation From Service Under Section 409A. Notwithstanding the foregoing,
the Executive will not be entitled to the benefits provided in Sections 4 or 5
on account of a Date of Termination unless the Executive has incurred a
“separation from service” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”).

4. Obligations of the Company upon Termination.

(a) Good Reason; Other Than for Cause. Subject to Section 5, if, during the
Employment Term, (1) the Company shall terminate the Executive’s employment
other than for Cause, death or Disability or (2) the Executive shall terminate
employment for Good Reason:

(i) the Company shall pay to the Executive in a lump sum in cash within 60 days
(except as specifically provided in Section 4(a)(i)(A)(3) and 4(a)(iii)) after
the Date of Termination, or if later, as provided in Section 8 below, the
aggregate of the following amounts:

A. the sum of (1) the Executive’s accrued but unpaid Annual Base Salary and any
accrued but unused vacation pay through the Date of Termination, (2) the
Executive’s business expenses that are reimbursable pursuant to Section
2(b)(vii) but have not been reimbursed by the Company as of the Date of
Termination, subject to such deadline for payment set forth in such section, (3)
the Executive’s Annual Bonus for the calendar year immediately preceding the
calendar year in which the Date of Termination occurs if such bonus has been
determined or earned but not paid as of the Date of Termination (at the time
such Annual Bonus would otherwise have been paid), and (4) the product of the
Executive’s Two Year Average Bonus multiplied by a fraction, the numerator of
which is the number of days in the year in which the Date of Termination occurs
through the Date of Termination and the denominator of which is 365
(collectively, the “Accrued Obligations”); and

B. the amount equal to the product of (x) two and (y) the sum of (I) the
Executive’s Annual Base Salary and (II) the Executive’s Two Year Average Bonus;
and

(ii) for two years after the Executive’s Date of Termination, the Company shall
continue medical and life insurance benefits to the Executive (and, if
applicable, to any dependents of the Executive who received such benefits under
his coverage prior to the Date of Termination) at least equal to those that
would have been provided to the Executive (and to any such dependent) in
accordance with the plans, programs, practices and policies of the Company if
the Executive’s employment had not been terminated; provided, that the Executive
continues to make all required contributions; and

(iii) all equity awards in the Parent held by the Executive (“Equity Awards”)
shall become fully vested and exercisable.

 

 

-6-

 

--------------------------------------------------------------------------------






Except with respect to payments and benefits under Sections 4(a)(i)(A)(l) and
4(a)(i)(A)(2) and 4(a)(iii), all payments and benefits to be provided under this
Section 4(a) shall be subject to the Executive’s delivering to the Company, and
not revoking, a signed release of claims substantially in the form of Exhibit A
hereto within fifty-two days following Executive’s Date of Termination.

(b) Cause; Other than for Good Reason. If the Executive’s employment shall be
terminated for Cause or if the Executive terminates his employment without Good
Reason during the Employment Term, this Agreement shall terminate without
further obligations to the Executive other than the obligation to pay or provide
to the Executive an amount equal to the amount set forth in clauses (1), (2),
and (except in the event of a termination by the Company for Cause) (3) and (4)
of Section 4(a)(i)(A) above.

(c) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Term, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than: (i) the obligation to pay or provide to the Executive’s
beneficiaries the Accrued Obligations, and (ii) the vesting of Equity Awards as
provided in subsection (e) below.

(d) Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Term, this Agreement shall
terminate without further obligations to the Executive, other than: (i) the
obligation to pay or provide to the Executive the Accrued Obligations, and (ii)
the vesting of Equity Awards as provided in subsection (e) below.

(e) Vesting of Equity on Death or Disability. With respect to Executive’s Equity
Awards, if the Executive’s employment is terminated by reason of death or
Disability: (i) any stock options or stock appreciation rights shall become
fully exercisable and shall remain exercisable for a period of 12 months after
such termination (or until the earlier original expiration date of such options
or stock appreciation rights) by the Executive or the Executive’s estate, and
shall thereafter terminate and (ii) any restricted stock or restricted stock
units shall become fully vested.

5. Change in Control Benefits. If at any time within two (2) years following a
Change in Control (as defined below) the Executive’s employment is terminated
other than for Cause, death or Disability or he resigns for Good Reason:

(a) the Executive is entitled to receive the following benefits payable in a
lump sum within ten days following the Date of Termination:

(i) the Accrued Obligations; and

(ii) the amount equal to the product of (x) three and (y) the sum of (I) the
Executive’s Annual Base Salary and (II) Executive’s Two Year Average Bonus; and

(b) for three years after the Executive’s Date of Termination, the Company shall
continue medical and life insurance benefits to the Executive (and, if
applicable, to any dependents of the Executive who received such benefits under
his coverage prior to the Date of

 

 

-7-

 

--------------------------------------------------------------------------------






Termination) at least equal to those that would have been provided to the
Executive (and to any such dependent) in accordance with the plans, programs,
practices and policies of the Company if the Executive’s employment had not been
terminated; provided, that the Executive continues to make all required
contributions; and

(c) if not previously vested in accordance with their terms, all Equity Awards
shall become fully vested and exercisable.

If the Executive becomes entitled to payments under this Section 5, he will not
be entitled to any payments or benefits under Section 4.

6. Definition of Change in Control. The term “Change in Control” as used in this
Agreement shall mean the occurrence of any of the following:

(a) any “person” (as defined in Section 13(d)(3) of the 1934 Act), corporation
or other entity (other than (i) the Company or Parent, (ii) any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
Parent, or (iii) any company or other entity owned, directly or indirectly, by
the holders of the voting stock of the Parent in substantially the same
proportions as their ownership of the aggregate voting power of the capital
stock ordinarily entitled to elect directors of the Parent, directly or
indirectly, of more than 50% of the aggregate voting power of the capital stock
ordinarily entitled to elect directors of the Parent;

(b) the sale of all or substantially all the Parent’s assets in one or more
related transactions to a person or group of persons, other than such a sale
(i) to a subsidiary which does not involve a change in the equity holdings of
the Parent, or (ii) to an entity which has acquired all or substantially all the
Parent’s assets (any such entity described in clause (i) or (ii), the “Acquiring
Entity”) if, immediately following such sale, 50% or more of the aggregate
voting power of the capital stock ordinarily entitled to elect directors of the
Acquiring Entity (or, if applicable, the ultimate parent entity that directly or
indirectly has beneficial ownership of more than 50% of the aggregate voting
power of the capital stock ordinarily entitled to elect directors of the
Acquiring Entity) is beneficially owned by the holders of the voting stock of
the Parent, and such voting power among the persons who were holders of the
voting stock of the Parent immediately prior to such sale is, immediately
following such sale, held in substantially the same proportions as the aggregate
voting power of the capital stock ordinarily entitled to elect directors of the
Parent immediately prior to such sale;

(c) any merger, consolidation, reorganization or similar event of the Parent or
any subsidiary as a result of which the holders of the voting stock of the
Parent immediately prior to such merger, consolidation, reorganization or
similar event do not directly or indirectly hold 50% or more of the aggregate
voting power of the capital stock of the surviving entity (or, if applicable,
the ultimate parent entity that directly or indirectly has beneficial ownership
of more than 50% of the aggregate voting power of the capital stock ordinarily
entitled to elect directors of the surviving entity) and such voting power among
the persons who were holders of the voting stock of the Parent immediately prior
to such sale is, immediately following such sale, held in substantially the same
proportions as the aggregate voting power of the capital stock ordinarily
entitled to elect directors of the Parent immediately prior to such sale;

 

 

-8-

 

--------------------------------------------------------------------------------






(d) the approval by the Parent’s stockholders of a plan of complete liquidation
or dissolution of the Parent;

(e) during any period of 24 consecutive calendar months, individuals who were
directors of the Parent on the first day of such period, or whose election or
nomination for election to the Board was recommended or approved by at least a
majority of the directors then still in office who were directors of the Parent
on the first day of such period, or whose election or nomination for election
were so approved, shall cease to constitute a majority of the Board;

provided, however, that (i) in no event shall a Change in Control be deemed to
have occurred in connection with the initial public offering of common stock of
the Company or the Parent, and (ii) notwithstanding the foregoing, for each
award subject to Section 409A of the Code, a Change in Control shall be deemed
to occur with respect to such award only if a change in the ownership or
effective control of the Parent or a change in the ownership of a substantial
portion of the assets of the Parent shall also be deemed to have occurred under
Section 409A of the Code, provided that this clause (ii) shall apply to such
award only to the extent necessary to avoid adverse tax effects under
Section 409A of the Code.

7. Excise Tax Gross Up.

(a) In the event that any payment or distribution to or for the benefit of the
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (a “Payment”) is made to the Executive,
and it shall be determined that the Payment, would constitute an “excess
parachute payment” within the meaning of Section 280G of the Code, the Company
shall pay the Executive an additional amount of cash (the “Gross-Up Payment”)
such that the net amount retained by the Executive after deduction of any Excise
Tax (as defined below), and any federal, state and local income tax, employment
tax and Excise Tax imposed upon the Gross-Up Payment, shall be equal to the
Payment. The term “Excise Tax” means the excise tax imposed under Section 4999
of the Code, together with any interest or penalties imposed with respect to
such excise tax. For purposes of determining the amount of the Gross-Up Payment,
unless the Executive specifies that other rates apply, the Executive shall be
deemed to pay federal income tax and employment taxes at the highest marginal
rate of federal income and employment taxation in the calendar year in which the
Gross-Up Payment is to be made and state and local income taxes at the highest
marginal rate of taxation in the state and locality of the Executive’s residence
on the Executive’s Date of Termination, net of the maximum reduction in federal
income taxes that may be obtained from the deduction of such state and local
taxes.

(b) All determinations to be made under this Section 7 shall be made by the
Company’s independent public accounting firm immediately prior to the
transaction subject to Section 280G of the Code or another independent public
accounting firm selected by the Company prior to such date (the “Accounting
Firm”). The Accounting Firm shall provide its determinations and any supporting
calculations both to the Company and the Executive within 20 days after the
transaction subject to Section 280G of the Code. Any such determination by the
Accounting Firm shall be binding upon the Company and the Executive.

 

 

-9-

 

--------------------------------------------------------------------------------






(c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of a Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive knows of
such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid. The Executive shall not pay
such claim prior to the expiration of the 30-day period following the date on
which the Executive gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall: (i) give the
Company any information reasonably requested by the Company relating to such
claim, (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company, (iii) cooperate with the Company
in good faith in order to contest such claim effectively, and (iv) permit the
Company to participate in any proceedings relating to such claim; provided,
however, that the Company shall bear and pay directly all costs and expenses
(including additional interest and penalties) incurred in connection with such
contest and shall indemnify and hold the Executive harmless, on an after-tax
basis, for any Excise Tax, income tax or employment tax, including interest and
penalties, with respect thereto, imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 7, the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearing and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a termination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine. If the Company directs the Executive to pay such claim and sue for a
refund, the Company shall advance the amount of such payment to the Executive on
an interest-free basis and shall indemnify and hold the Executive harmless, on
an after-tax basis, from any Excise Tax, income tax or employment tax, including
interest or penalties with respect thereto, imposed with respect to such advance
or with respect to any imputed income with respect to such advance. Any
extension of the statute of limitations relating to payment of taxes for the
taxable year of the Executive with respect to which such contested amount is
claimed to be due shall be limited solely to such contested amount. The
Company’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder, and the Executive shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.

(d) If, after the receipt by the Executive of an amount advanced by the Company
pursuant to this Section, the Executive becomes entitled to receive any refund
with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of subsection (b)) promptly pay to the Company
the amount of such refund, together with any interest paid or credited thereon
after taxes applicable thereto. If, after the receipt by the Executive of an
amount advanced by the Company pursuant to this Section 7, a determination is
made that the Executive shall not be entitled to any refund with respect to such
claim and the Company does not notify the Executive in writing of its intent to
contest such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

 

 

-10-

 

--------------------------------------------------------------------------------






(e) All of the fees and expenses of the Accounting Firm in performing the
determinations referred to in subsections (a), (b) and (c) above shall be borne
solely by the Company.

(f) The Company shall pay the Gross-Up Payment as soon as practicable but in no
event later than the end of the calendar year following the year in which the
related Excise Tax is paid.

8. Section 409A – Six Month Delay on Separation From Service if Required.
Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code, amounts that would otherwise be payable under this
Agreement during the six-month period immediately following the Executive’s
termination, shall instead be paid on the first business day after the
expiration of such six-month period, plus interest thereon, at a rate equal to
the applicable Federal short-term rate (as defined in Section 1274(d) of the
Code) for the month in which such Date of Termination occurs from the respective
dates on which such amounts would otherwise have been paid until the actual date
of payment.

9. Full Settlement. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement, and such amounts
shall not be reduced as a result of a mitigation duty whether or not the
Executive obtains other employment. To the extent permitted by applicable law,
the Company shall pay directly to the Executive all reasonable legal fees and
expenses reasonably incurred by the Executive in connection with the negotiation
and preparation of this Agreement. All expenses reimbursable pursuant to this
Agreement shall be reimbursed as soon as practicable but in no event later than
the end of the calendar year following the year in which the expenses were
incurred.

10. Covenants. In order to induce the Company to enter into this Agreement, as a
material condition of his employment by the Company, the Executive agrees as
follows:

(a) Nonsolicitation and Noncompetition.

(i) Nonsolicitation. During the “Restricted Period” (as defined below), the
Executive, on his own behalf or on behalf of any other person, partnership,
corporation or other entity, will not, directly or indirectly, (i) intentionally
solicit or induce or attempt to solicit or induce any employee, agent or
consultant to terminate his or her relationship with the Company, or (ii)
intentionally take any action to interfere with, disrupt or attempt to disrupt
the relationship, contractual or otherwise, between the Company and any
customer, supplier, lessor, lessee, broker or employee or any other person or
entity which has a business relationship with the Company. For purposes hereof,
the “Restricted Period” means the period commencing on the date of this
Agreement and terminating twelve (12) months following the termination of the
Executive’s employment with the Company for any reason. As used in this Section
10, “Company” shall include the Company, the Parent and their affiliates.

 

 

-11-

 

--------------------------------------------------------------------------------






(ii) Noncompetition. During the term of this Agreement and for two years
thereafter, the Executive shall not engage in any Competitive Activity (as
defined below). In the event of a Change in Control or a termination of the
Executive’s employment by the Company without Cause or by the Executive for Good
Reason, then provisions of this Section 10(a)(ii) shall not be effective. If the
Executive engages in Competitive Activity in breach of this Section following
the Date of Termination, then the Company shall be entitled, on a non-exclusive
basis, and at the Company’s sole election, to (i) seek money damages to the
extent they can reasonably be determined; and (ii) seek injunctive and equitable
relief on both a provisional and permanent basis in accordance with Section
10(f) hereof. The Company shall give the Executive prior written notice of any
perceived breach and 10 business days to cure prior to taking any action. As
used in this Section, “Competitive Activity” means involvement in the management
or operation of or control, direct or indirect, of a company that operates dry
bulk vessels of which at least 80% (by number of ships) are Supramax class
wherever such business is located in the world if such business is or reasonably
could become a competitor of the Company at the time the Executive becomes
affiliated with such company.

(b) Property of the Company.

(i) Proprietary Information. All right, title and interest in and to
“Proprietary Information” (as defined below) will be and shall remain the sole
and exclusive property of the Company. The Executive will not remove from the
Company’s offices or premises any documents, records, notebooks, files,
correspondence, reports, memoranda or similar materials of or containing
Proprietary Information, or other materials or property of any kind belonging to
the Company unless necessary or appropriate in the performance of his duties to
the Company. If the Executive removes such materials or property in the
performance of his duties, the Executive will return such materials or property
to their proper files or places of safekeeping as promptly as possible after the
removal has served its specific purpose. The Executive will not make, retain,
remove and/or distribute any copies of any such materials or property, or
divulge to any third person the nature of and/or contents of such materials or
property or any other oral or written information to which he may have access or
become familiar in the course of his employment, except to the extent necessary
in the performance of his duties. Upon termination of the Executive’s employment
with the Company for whatever reason and whether voluntary or involuntary, or at
any time at the request of the Company, he will leave with the Company or
promptly return to the Company all originals and copies of such materials or
property then in his possession and shall not retain any copies or other
reproductions or extracts thereof except for historical financial or corporate
information reasonably required to be retained for tax or related purposes. The
foregoing restrictions and obligations under this Section 10(b) shall not apply
to: (A) any Proprietary Information that is or becomes generally available to
the public other than as a result of a disclosure by the Executive, (B) any
information obtained by the Executive from a third party which the Executive has
no reason to believe is violating any obligation of confidentiality to the
Company, or (C) any information the Executive is required by law to disclose. In
the event that the Executive is requested in any proceeding to disclose any
Proprietary Information, the Executive agrees to give the Company prompt written
notice of such request and the documents requested thereby so that the Company
may seek an appropriate protective order. It is further agreed that if, in the
absence of a protective order, the Executive is nonetheless, in the written
opinion of his counsel, compelled to disclose Proprietary Information to any
tribunal or else stand liable for contempt or suffer other censure or penalty,
the Executive may disclose such information to such tribunal without liability
hereunder; provided, however, that the Executive must give the Company written
notice of the information to be disclosed (including copies of the relevant
portions of the relevant documents) as far in advance of its disclosure as is
practicable, use all reasonable efforts to limit any such disclosure to the
precise terms of such requirement and use all reasonable efforts to obtain an
order or other reliable assurance that confidential treatment will be accorded
to such information.

 

 

-12-

 

--------------------------------------------------------------------------------






“Proprietary Information” means any and all information of the Company or of any
subsidiary of the Company. Such Proprietary Information shall include, but shall
not be limited to, the following items and information relating to the following
items: (A) all intellectual property and proprietary rights of the Company
(including without limitation Intellectual Property) (B) computer codes or
instructions (including source and object code listings, program logic
algorithms, subroutines, modules or other subparts of computer programs and
related documentation, including program notation), computer processing systems
and techniques, all computer inputs and outputs (regardless of the media on
which stored or located), hardware and software configurations, designs,
architecture and interfaces, (C) business research, studies, procedures and
costs, (D) financial data, (E) distribution methods, (F) marketing data,
methods, plans and efforts, (G) the terms of contracts and agreements with
customers, contractors and suppliers, (H) the needs and requirements of, and the
Company’s course of dealing with, actual or prospective customers, contractors
and suppliers, (I) personnel information, (J) customer and vendor credit
information, and (K) any information received from third parties subject to
obligations of non-disclosure or non-use. Failure by the Company to mark any of
the Proprietary Information as confidential or proprietary shall not affect its
status as Proprietary Information under the terms of this Agreement.

(ii) Intellectual Property. The Executive agrees that all “Intellectual
Property” (as defined below) will be considered “works made for hire” as that
term is defined in Section 101 of the Copyright Act (17 U.S.C. § 101) and that
all right, title and interest in such Intellectual Property will be the sole and
exclusive property of the Company. To the extent that any of the Intellectual
Property may not by law be considered a work made for hire, or to the extent
that, notwithstanding the foregoing, the Executive retains any interest in the
Intellectual Property, the Executive hereby irrevocably assigns and transfers to
the Company any and all right, title or interest that the Executive may now or
in the future have in the Intellectual Property under patent, copyright, trade
secret, trademark or other law, in perpetuity or for the longest period
otherwise permitted by law, without the necessity of further consideration. The
Company will be entitled to obtain and hold in its own name all copyrights,
patents, trade secrets, trademarks and other similar registrations with respect
to such Intellectual Property. The Executive further agrees to execute any and
all documents and provide any further cooperation or assistance reasonably
required by the Company to perfect, maintain or otherwise protect its rights in
the Intellectual Property. If the Company is unable after reasonable efforts to
secure the Executive’s signature, cooperation or assistance in accordance with
the preceding sentence, whether because of the Executive’s incapacity or any
other reason whatsoever, the Executive hereby designates and appoints the
Company or its designee as the Executive’s agent and attorney-in-fact, to act on
her behalf, to execute and file documents and to do all other lawfully permitted
acts necessary or desirable to perfect, maintain or otherwise protect the
Company’s rights in the Intellectual Property. The Executive acknowledges and
agrees that such appointment is coupled with an interest and is therefore
irrevocable.

 

 

-13-

 

--------------------------------------------------------------------------------






“Intellectual Property” means (A) all inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents and patent applications claiming such inventions, (B) all
trademarks, service marks, trade dress, logos, trade names, fictitious names,
brand names, brand marks and corporate names, together with all translations,
adaptations, derivations, and combinations thereof and including all goodwill
associated therewith, and all applications, registrations, and renewals in
connection therewith, (C) all copyrightable works, all copyrights, and all
applications, registrations, and renewals in connection therewith, (D) all mask
works and all applications, registrations, and renewals in connection therewith,
(E) all trade secrets (including research and development, know-how, formulas,
compositions, manufacturing and production processes and techniques,
methodologies, technical data, designs, drawings and specifications), (F) all
computer software (including data, source and object codes and related
documentation), (G) all other proprietary rights, and (H) all copies and
tangible embodiments thereof (in whatever form or medium), or similar intangible
personal property which have been or are developed or created in whole or in
part by the Executive (1) at any time and at any place while the Executive is
employed by Company and which, in the case of any or all of the foregoing, are
related to or used in connection with the business of the Company, or (2) as a
result of tasks assigned to the Executive by the Company.

(c) Interpretation; Severability. The Executive has carefully considered the
possible effects on the Executive of the confidentiality provisions and the
other obligations contained in this Agreement and the Executive recognizes that
the limitations are reasonable and necessary to protect the legitimate business
interests, developing new Proprietary Information and Intellectual Property and
developing goodwill of the Company. The parties hereto agree that if any portion
of the above restrictive covenants are held to be unreasonable, arbitrary,
against public policy, or for any other reason unenforceable, the covenants
herein shall be considered diminishable both as to time and geographic area;
each month for the specified period shall be deemed a separate period of time,
and the restrictive covenants shall remain effective so long as the same is not
unreasonable, arbitrary or against public policy, but in no event longer than
the Restricted Period. The parties hereto agree that in the event any court
determines the specified time period or the specified geographic area to be
unreasonable, arbitrary or against public policy, a lesser period or geographic
area which is determined to be reasonable, nonarbitrary and not against public
policy having an effect as close as permitted by applicable law to the provision
declared unenforceable shall be enforced against the Executive.

 

 

-14-

 

--------------------------------------------------------------------------------






(d) Calculation of Time. The time period covered by the restrictive covenants
contained in this Section 10 shall not include any period(s) of violation of any
restrictive covenant.

(e) Independent Covenants. The covenants set forth in this Section 10 shall be
construed as an agreement independent of any other provision in this Agreement,
and the existence of any potential or alleged claim or cause of action of the
Executive against the Company or the Company, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company of the covenants contained herein. An alleged or actual breach of this
Agreement by the Company shall not be a defense to enforcement of the provisions
of this Section 10. It is acknowledged and agreed that the provisions of this
Section 10 shall survive the termination of this Agreement.

(f) Injunction; Specific Performance. The Executive acknowledges that if he were
to breach any of the provisions of this Section 10, it would result in an
immediate and irreparable injury to the legitimate business interests of the
Company for which monetary damages alone might not be an adequate remedy and
that the amount of such damages may be difficult to determine. Therefore, the
Executive agrees that if any such breach shall occur, if the Company so elects,
and in addition to all other remedies that the Company may have, the Company
shall be entitled to seek injunctive relief, specific performance, or any other
form of equitable relief to remedy a breach or threatened breach of this
Agreement. The existence of this right shall not preclude or otherwise limit the
applicability or exercise of any other rights or remedies which the Company may
have at law or in equity. If any action is brought by the Company pursuant to
this Section 10, the prevailing party shall be entitled to recover costs and
reasonable attorneys’ fees incurred in such action, the amount of such
reasonable attorneys’ fees to be determined by the court and not a jury.

11. Successors. This Agreement is binding on and may be enforced by the Company
or the Parent and their successors and assigns and is binding on and may be
enforced by the Executive and the Executive’s heirs and legal representatives.
The Company or the Parent shall cause any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all, substantially all or a
substantial portion of its business and/or assets to assume expressly and agree
to perform this Agreement immediately upon such succession in the same manner
and to the same extent that the Company or the Parent would be required to
perform it if no such succession had taken place. As used in this Agreement,
“Company” shall mean the Company as defined above and any successor to its
business and/or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law, or otherwise.

12. Miscellaneous.

(a) This Agreement will be governed by the laws of the State of New York. All
actions arising out of or relating to this Agreement shall be heard and
determined exclusively in any New York state or federal court sitting the
Borough of Manhattan in The City of New York. The parties hereto hereby (i)
submit to the exclusive jurisdiction of any state or federal court sitting in
the Borough of Manhattan in The City of New York for the purpose of any action
arising out of or relating to this Agreement brought by any party hereto, and
(ii) irrevocably waive, and agree not to assert by way of motion, defense, or
otherwise, in any such action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the action is brought in an
inconvenient forum, that the venue of the action is improper, or that this
Agreement or the transactions contemplated hereby may not be enforced in or by
any of the above-named courts.

 

 

-15-

 

--------------------------------------------------------------------------------






(b) Notices under this Agreement must be in writing and will be deemed to have
been given (i) when personally delivered or (ii) three business days after
mailed by U.S. registered or certified mail, return receipt requested and
postage prepaid, and will be addressed as follows:

If to the Executive:

Sophocles N. Zoullas

c/o Eagle Shipping International (USA) LLC

477 Madison Ave.

New York, NY 10022

With a copy to:

Seward & Kissel LLP

One Battery Park Plaza

New York, New York 10004

Attn: M. William Munno, Esq.

If to the Company:

Eagle Shipping International (USA) LLC

477 Madison Ave.

New York, NY 10022

Attention: Mr. Alan Ginsberg

With a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

4 Times Square

New York, NY 10036

Attn: Regina Olshan, Esq.

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d) The Company may withhold from any amounts payable under this Agreement such
federal, state or local income taxes to the extent the same required to be
withheld pursuant to any applicable law or regulation.

 

 

-16-

 

--------------------------------------------------------------------------------






(e) Subject to the provisions of Section 3(c), the Executive’s or the Company’s
failure to insist upon strict compliance with any provision of this Agreement or
the failure to assert any right the Executive, the Company or the Parent may
have hereunder, shall not be deemed to be a waiver of such provision or right or
any other provision or right of this Agreement.

(f) From and after the Effective Date, this Agreement shall supersede any other
employment agreement or understanding between the parties with respect to the
subject matter hereof except as otherwise specifically set forth in this
Agreement.

13. Director’s and Officer’s Insurance; Indemnification.

(a) The Company shall indemnify the Executive, to the fullest extent permitted
by applicable law, against all costs, charges and expenses incurred or sustained
by the Executive, including the cost and expenses of legal counsel, in
connection with any action, suit or proceeding to which the Executive may be
made a party by reason of the Executive being or having been an officer,
director, or employee of the Company or Parent or any of its subsidiaries or
affiliates.

(b) The Executive shall be covered during the entire term of this Agreement and
thereafter for at least six (6) years by officer and director liability
insurance in amounts and on terms similar to that afforded to other executives
and/or directors of the Company and the Parent or their affiliates, which such
insurance shall be paid by the Company or the Parent.

14. Section 409A. If it is determined that any amount due the Executive under
the terms of this Agreement has been structured in a manner that would result in
adverse tax treatment under Section 409A of the Code, the parties agree to
cooperate in taking all reasonable measures to restructure the arrangement to
minimize or avoid such adverse tax treatment without materially impairing
Executive’s economic rights.

 

 

-17-

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, the Company and the Parent have
caused these presents to be executed in its name and on its behalf, all as of
the day and year first above written.

 

 

 

SOPHOCLES N. ZOULLAS

 

 

 

 

 

/s/ Sophocles N. Zoullas

 

 

 

 

 

EAGLE SHIPPING INTERNATIONAL (USA) LLC

 

 

 

 

 

By: 

/s/ Alan S. Ginsberg

 

 

Name:

Alan S. Ginsberg

 

 

Title:

Chief Financial Officer

 

 

 

 

EAGLE BULK SHIPPING INC.

 

 

 

 

 

By: 

/s/ Alan S. Ginsberg

 

 

Name:

Alan S. Ginsberg

 

 

Title:

Chief Financial Officer

 

 

-18-

 

--------------------------------------------------------------------------------






Exhibit A

RELEASE AGREEMENT

THIS RELEASE AGREEMENT (the “Release”) is made as of this      day
of       ,       , among Eagle Shipping International (USA) LLC, a Marshall
Islands limited liability company (the “Company”), its parent Eagle Bulk
Shipping Inc., a Marshall Islands corporation (the “Parent”) and Sophocles N.
Zoullas (the “Executive”).

1.

Executive hereby voluntarily, knowingly and willingly releases and forever
discharges the Company, its Parent and their subsidiaries and affiliates, and
each of their respective officers, directors, partners, members, shareholders,
employees, attorneys, representatives and agents, and each of their
predecessors, successors and assigns (collectively, the “Company Releases”),
from any and all charges, complaints, claims, promises, agreements,
controversies, causes of action and demands of any nature whatsoever which
against them Executive or Executive’s executors, administrators, successors or
assigns ever had, now have or hereafter can, shall or may have by reason of any
matter, cause or thing whatsoever (a) arising prior to the time Executive signs
this Release; (b) arising prior to the time Executive signs this Release out of
or relating to Executive’s employment with the Company, service as a member of
the Board or the termination thereof; or (c) arising prior to the time Executive
signs this Release out of or relating to (i) the Employment Agreement between
the Company and the Executive, dated June 19, 2008, and (ii) any relevant
agreement, contract, plan, practice, policy or program of the Company. This
Release includes, but is not limited to, any rights or claims arising under any
statute, including the Employee Retirement Income Security Act of 1974, Title
VII of the Civil Rights Act of 1991, the Age Discrimination in Employment Act of
1967, as amended by the Older Workers Benefit Protection Act, the Americans with
Disabilities Act, the Family and Medical Leave Act, the Fair Labor Standards
Act, or any other foreign, federal, state or local law or judicial decision,
including, but not limited to, and any rights or claims under any policy,
agreement, understanding or promise, written or oral, formal or informal,
between Executive and any of the Company Releasees. The foregoing Release shall
not apply to (i) claims that cannot be released under applicable law, including,
but not limited to, any claim for unpaid wages, workers’ compensation benefits,
unemployment benefits; (ii) legally mandated benefits; (iii) vested benefits, if
any, under any equity plan, qualified or nonqualified savings and pension plans
in which Executive may have participated during his employment with the Company
or its affiliates; (iv) any claim related to indemnification for acts performed
while an officer or director of the Company or the Parent or their affiliates as
permitted under applicable law and the bylaws of the Company or the Parent or
their affiliates, as appropriate; or (v) any claim that may be raised by
Executive in his capacity as an equity-holder of the Parent or its affiliates.
Executive represents that Executive has no complaints, charges or lawsuits
pending against the Company or the Parent or any of the Company Releasees.

 

--------------------------------------------------------------------------------






2.

Executive has a twenty-one (21) day period in which to consider the Release and
shall have seven (7) additional days from the date of execution to revoke his
consent to the Release. Any such revocation shall be made in writing so as to be
received by the Company prior to the eighth (8th) day following Executive’s
execution of this Release. If no such revocation occurs, the Release shall
become effective on the eighth (8th) day following Executive’s execution of this
Release.

3.

This Release shall be governed and construed in accordance with the laws of New
York, without reference to the principles of conflicts of law thereof.

IN WITNESS WHEREOF, Executive, the Company and the Parent have executed the
Release as of the date and year first written above.

 

 

 

SOPHOCLES N. ZOULLAS

     

 

 

 

 

 

 

 

 

EAGLE SHIPPING INTERNATIONAL (USA) LLC

 

 

 

 

 

 

 

 

 

By: 



 

 

 

Name: 

 

 

 

 

Title: 

 

 

 

 

 

 

 

 

 

EAGLE BULK SHIPPING INC.

 

 

 

 

 

 

 

 

By: 

 

 

 

 

Name: 

 

 

 

 

Title: 

 

 

 

2

 

--------------------------------------------------------------------------------






 

Exhibit B

RESTRICTED STOCK UNIT AWARD AGREEMENT

UNDER THE EAGLE BULK SHIPPING INC.

2005 STOCK INCENTIVE PLAN

This Restricted Stock Unit Award Agreement (the “RSU Award Agreement”) dated as
of June 19, 2008 (the “Date of Grant”), is made by and between Eagle Bulk
Shipping Inc., a Republic of the Marshall Islands company (the “Company”), and
Sophocles N. Zoullas (the “Participant”). Capitalized terms not defined herein
shall have the meaning ascribed to them in the Eagle Bulk Shipping Inc., 2005
Stock Incentive Plan (the “Plan”). Where the context permits, references to the
Company shall include any successor to the Company.

1. Grant of Restricted Share Units. The Company hereby grants to the Participant
833,333 restricted stock units (the “RSUs”), subject to all of the terms and
conditions of this RSU Award Agreement and the Plan.

2. Form of Payment and Vesting. Each RSU granted hereunder shall represent the
right to receive one (1) share of Common Stock as of the date of vesting, with
such vesting to occur ratably over five (5) years at 20% on each yearly
anniversary of the date of grant, provided that no vesting shall occur after the
termination of the Participant’s employment or service with the Company.

3. Restrictions.

(a) The RSUs granted hereunder may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of or encumbered, and shall be subject to a
risk of forfeiture as described in Section 2 and until any additional
requirements or restrictions contained in this RSU Award Agreement or in the
Plan have been otherwise satisfied, terminated or expressly waived by the
Company in writing.

(b) Upon the vesting of the RSUs, the shares subject to the RSUs shall be issued
hereunder (provided, that such issuance is otherwise in accordance with federal
and state securities laws) as soon as practicable thereafter, but in any case
within two and one-half months after the taxable year (of the Participant or of
the Company whichever is later) in which such vesting occurred.

4. Termination of Employment or Service.

(a) For Cause. If the Participant has a Termination of Affiliation for Cause,
all of the Participant’s unvested RSUs shall be forfeited as of such date.

(b) On Account of Death or Disability. If the Participant has a Termination of
Affiliation on account of death or Disability, then the Participant’s unvested
RSUs shall vest and the shares subject to such RSUs shall be issued hereunder
(provided, that such issuance is otherwise in accordance with federal and state
securities laws) as soon as practicable thereafter, but in any case within two
and one-half months after the taxable year (of the Participant or of the Company
whichever is later) in which such termination occurred.

 

 

1

 

--------------------------------------------------------------------------------






(c) Any Other Reason. Except as provided in Section 5 below, if the Participant
has a Termination of Affiliation for any reason other than due to death or
Disability, then the Participant’s unvested RSUs shall be forfeited as of such
date.

5. Termination Following Change in Control.

(a) If the Participant has a Termination of Affiliation as a result of
termination of employment by the Company without Cause, or by the Participant
for Good Reason (as defined below) within 24 months following a Change in
Control, then the Participant’s unvested RSUs shall vest and the shares subject
to such RSUs shall be issued hereunder (provided, that such issuance is
otherwise in accordance with federal and state securities laws) as soon as
practicable thereafter, but in any case within two and one-half months after the
taxable year (of the Participant or of the Company, whichever is later) in which
such termination occurs.

(b) For purposes of the foregoing, “Good Reason” shall have the meaning set
forth in the Employment Agreement between the Company and the Participant, dated
June 19, 2008.

6. Voting; Dividend Equivalents. The Participant shall have no rights of a
shareholder (including the right to distributions or dividends) until shares of
Common Stock are issued pursuant to the terms of this RSU Award Agreement;
provided, however, that the Participant shall receive payment of dividend
equivalents with respect to the number of shares of Common Stock subject to the
RSUs then held by him, to be paid in the same form as, and as soon as
practicable following the same date as (but in any case within two and one-half
months after the taxable year (of the Participant or of the Company whichever is
later) in which such dividend is declared) the dividend is paid to holders of
shares of Common Stock. Notwithstanding the foregoing, if the Participant has a
Termination of Affiliation and some or all of his RSUs are forfeited in
connection with said Termination of Affiliation, the Participant shall repay to
the Company the amount of any dividend equivalents previously paid to him in
respect to such forfeited RSUs and shall retain any dividend equivalents
previously paid to him in respect of any RSUs which were vested as of said
Termination of Affiliation.

7. RSU Award Agreement Subject to Plan. This RSU Award Agreement is made
pursuant to all of the provisions of the Plan, which is incorporated herein by
this reference, and is intended, and shall be interpreted in a manner, to comply
therewith. In the event of any conflict between the provisions of this RSU Award
Agreement and the provisions of the Plan, the provisions of the Plan shall
govern.

8. No Rights to Continuation of Employment. Nothing in the Plan or this RSU
Award Agreement shall confer upon Participant any right to continue in the
employ of the Company or any Subsidiary thereof or shall interfere with or
restrict the right of the Company or its shareholders (or of a Subsidiary or its
shareholders, as the case may be) to terminate Participant’s employment any time
for any reason whatsoever, with or without cause.

 

 

2

 

--------------------------------------------------------------------------------






9. Tax Withholding. The Company shall be entitled to require a cash payment by
or on behalf of the Participant and/or to deduct from other compensation payable
to the Participant any sums required by federal, state or local tax law to be
withheld or to satisfy any applicable payroll deductions with respect to the
payment of any RSU.

10. Section 409A Compliance. Notwithstanding anything to the contrary contained
in this RSU Award Agreement, to the extent that the Board determines that the
Plan or the RSU is subject to Section 409A of the Code and fails to comply with
the requirements of Section 409A of the Code, the Board reserves the right
(without any obligation to do so) to amend or terminate the Plan and/or amend,
restructure, terminate or replace the RSU in order to cause the RSU to either
not be subject to Section 409A of the Code or to comply with the applicable
provisions of such section.

11. Governing Law. This RSU Award Agreement shall be governed by, interpreted
under, and construed and enforced in accordance with the internal laws, and not
the laws pertaining to conflicts or choices of laws, of the State of New York
applicable to agreements made and to be performed wholly within the State of New
York.

12. RSU Award Agreement Binding on Successors. The terms of this RSU Award
Agreement shall be binding upon Participant and upon Participant’s heirs,
executors, administrators, personal representatives, transferees, assignees and
successors in interest, and upon the Company and its successors and assignees,
subject to the terms of the Plan.

13. No Assignment. Notwithstanding anything to the contrary in this RSU Award
Agreement, neither this RSU Award Agreement nor any rights granted herein shall
be assignable by Participant.

14. Necessary Acts. Participant hereby agrees to perform all acts, and to
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this RSU Award Agreement, including but not limited to all
acts and documents related to compliance with federal and/or state securities
and/or tax laws.

15. Entire RSU Award Agreement. This RSU Award Agreement and the Plan contain
the entire agreement and understanding among the parties as to the subject
matter hereof.

16. Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any such Section.

17. Counterparts. This RSU Award Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.

 

 

3

 

--------------------------------------------------------------------------------






18. Amendment. No amendment or modification hereof shall be valid unless it
shall be in writing and signed by all parties hereto.

IN WITNESS WHEREOF, the parties hereto have executed this RSU Award Agreement as
of the date set forth above.

 

EAGLE BULK SHIPPING, INC.

 

 


By 



 

 

 

Print Name:

 

 

 

 

Title:

 

 

 

 

 

The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing RSU Award Agreement.

 

PARTICIPANT
SOPHOCLES N. ZOULLAS

 

 

Signature 


 

 

 

 

Print Name:

 

 

 

 


Address:

 

 

 

 

 

 

 

 

 

 

 

4

 

--------------------------------------------------------------------------------